
QuickLinks -- Click here to rapidly navigate through this document




INTRAWARE, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT


    This Change of Control Severance Agreement (the "Agreement") is made and
entered into by and between            (the "Employee") and Intraware, Inc. (the
"Company"), effective as of the latest date set forth by the signatures of the
parties hereto below.

R E C I T A L S

    A.  It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control as a
means of enhancing stockholder value. The Board of Directors of the Company (the
"Board") recognizes that such consideration can be a distraction to the Employee
and can cause the Employee to consider alternative employment opportunities. The
Board has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of the Employee, notwithstanding the possibility, threat or
occurrence of a Change of Control (as defined below) of the Company.

    B.  The Board believes that it is in the best interests of the Company and
its stockholders to provide the Employee with an incentive to continue his
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.

    C.  The Board believes that it is imperative to provide the Employee with
certain severance benefits upon Employee's termination of employment following a
Change of Control which provides the Employee with enhanced financial security
and provides incentive and encouragement to the Employee to remain with the
Company notwithstanding the possibility of a Change of Control.

    D.  Certain capitalized terms used in the Agreement are defined in Section 6
below.

The parties hereto agree as follows:

    1.  Term of Agreement.  This Agreement shall terminate upon the date that
all obligations of the parties hereto with respect to this Agreement have been
satisfied.

    2.  At-Will Employment.  The Company and the Employee acknowledge that the
Employee's employment is and shall continue to be at-will, as defined under
applicable law. If the Employee's employment terminates for any reason,
including (without limitation) any termination prior to the announcement of a
Change of Control, the Employee shall not be entitled to any payments, benefits,
damages, awards or compensation except for those payments that may be available
in accordance with the Company's established employee plans and practices or
pursuant to other agreements with the Company.

    3.  Severance Benefits.  

    (a)  Termination In Connection With A Change of Control.  If the Employee's
employment terminates as a result of Involuntary Termination (as defined below)
other than for Cause at any time after the announcement of a Change of Control
or twelve (12) months following a Change of Control or the announcement of a
Change of Control, whichever comes later (a "Severance Termination"), then,
subject to Section 5, the Employee shall be entitled to receive the following
severance benefits:

    (1)  Severance Payment.  A cash payment in an amount equal to fifty percent
(50%) of the Employee's Annual Compensation plus a pro rata payment of the
current year bonus award based on the target bonus for the Employee;

1

--------------------------------------------------------------------------------

    (2)  Continued Employee Benefits.  One hundred percent (100%) Company-paid
health, dental and life insurance coverage at the same level of coverage as was
provided to such employee immediately prior to the Severance Termination (the
"Company-Paid Coverage"). If such coverage included the Employee's dependents
immediately prior to the Severance Termination, such dependents shall also be
covered at Company expense. Company-Paid Coverage shall continue until the
earlier of (i) six (6) months from the date of the Involuntary Termination or
(ii) the date that the Employee and his dependents become covered under another
employer's group health, dental or life insurance plans that provide Employee
and his dependents with comparable benefits and levels of coverage. For purposes
of Title X of the Consolidated Budget Reconciliation Act of 1985 ("COBRA"), the
date of the "qualifying event" for Employee and his dependents shall be the date
upon which the Company-Paid Coverage terminates.

    (3)  Option Accelerated Vesting.  Employee shall receive one (1) year of
additional vesting, in addition to any vesting acceleration as provided in
section 11 (c) of the 1996 Stock Option Plan (as amended), on all outstanding
stock options as of the Termination Date of Employee's Severance Termination
(but, in no event, shall any option become vested and exercisable as to more
than one hundred percent (100%) of the shares subject to such option). The
vested portion of Employee's options (including the portion of such options
which becomes vested pursuant to this Section) shall remain exercisable for such
period of time as is prescribed in the respective stock option agreements.

    (4)  Timing of Severance Payments.  Any severance payment to which Employee
is entitled under Section 3(a)(1) shall be paid by the Company to the Employee
(or to the Employee's successor in interest, pursuant to Section 7(b)) in cash
and in full, not later than thirty (30) calendar days following the Termination
Date, subject to Section 9(f).

    (b)  Voluntary Resignation; Termination For Cause.  If the Employee's
employment terminates by reason of the Employee's voluntary resignation (and is
not an Involuntary Termination), or if the Employee is terminated for Cause,
then the Employee shall not be entitled to receive severance or other benefits
except for those (if any) as may then be established under the Company's then
existing option, severance and benefits plans and practices or pursuant to other
agreements with the Company.

    (c)  Disability; Death.  If the Company terminates the Employee's employment
as a result of the Employee's Disability, or such Employee's employment is
terminated due to the death of the Employee, then the Employee shall not be
entitled to receive severance or other benefits except for those (if any) as may
then be established under the Company's then existing severance and benefits
plans and practices or pursuant to other agreements with the Company.

    (d)  Termination Apart from Change of Control.  In the event the Employee's
employment is terminated for any reason, either prior to the announcement of a
Change of Control or after the twelve (12)-month period following a Change of
Control, then the Employee shall be entitled to receive severance and any other
benefits only as may then be established under the Company's existing severance
and benefits plans and practices or pursuant to other agreements with the
Company.

    4.  Attorney Fees, Costs and Expenses.  The Company shall reimburse Employee
for the reasonable attorney fees, costs and expenses incurred by the Employee in
connection with any action brought by Employee to enforce his rights hereunder,
provided such action is not decided in favor of the Company.

    5.  Limitation on Payments.  

2

--------------------------------------------------------------------------------

    (a) In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to the Employee (i) constitute "parachute
payments" within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the "Code") and (ii) but for this Section 5, would be subject
to the excise tax imposed by Section 4999 of the Code, then the Employee's
severance benefits under Section 3(a)(1) shall be either

    (A) delivered in full, or

    (B) delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Employee on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Any taxes due under
Section 4999 shall be the responsibility of the employee.

    (b) If a reduction in the payments and benefits that would otherwise be paid
or provided to the Employee under the terms of this Agreement is necessary to
comply with the provisions of Section 5(a), the Employee shall be entitled to
select which payments or benefits will be reduced and the manner and method of
any such reduction of such payments or benefits (including but not limited to
the number of options that would vest under Section 3(a)) subject to reasonable
limitations (including, for example, express provisions under the Company's
benefit plans) (so long as the requirements of Section 5(a) are met). Within
thirty (30) days after the amount of any required reduction in payments and
benefits is finally determined in accordance with the provisions of
Section 5(c), the Employee shall notify the Company in writing regarding which
payments or benefits are to be reduced. If no notification is given by the
Employee, the Company will determine which amounts to reduce. If, as a result of
any reduction required by Section 5(a), amounts previously paid to the Employee
exceed the amount to which the Employee is entitled, the Employee will promptly
return the excess amount to the Company.

    (c) Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section 5 shall be made in writing by the
Company's Accountants immediately prior to Change of Control, whose
determination shall be conclusive and binding upon the Employee and the Company
for all purposes. For purposes of making the calculations required by this
Section 5, the Accountants may, after taking into account the information
provided by the Employee, make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.

    6.  Definition of Terms.  The following terms referred to in this Agreement
shall have the following meanings:

    (a)  Annual Compensation.  "Annual Compensation" means an amount equal to
the greater of (i) Employee's Company salary for the twelve (12) months
preceding the Change of Control or (ii) Employee's Company Salary on an
annualized basis.

    (b)  Cause.  "Cause" shall mean (i) any act of personal dishonesty taken by
the Employee in connection with his responsibilities as an employee and intended
to result in substantial personal enrichment of the Employee, (ii) the
conviction of a felony, (iii) a willful act by the Employee that constitutes
gross misconduct and that is injurious to the Company, or (iv) for a period of
not less than thirty (30) days following delivery to the Employee of a written
demand for performance

3

--------------------------------------------------------------------------------

from the Company that describes the basis for the Company's belief that the
Employee has not substantially performed his duties, continued violations by the
Employee of the Employee's obligations to the Company that are demonstrably
willful and deliberate on the Employee's part. Any dismissal for cause in
accordance with Subsection (iv) of this Section 6(b) must be approved by the
Company's Board of Directors prior to the dismissal date.

    (c)  Change of Control.  "Change of Control" means the occurrence of any of
the following events:

     (i) Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the "beneficial owner" (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company's then outstanding voting securities;

    (ii) A change in the composition of the Board occurring within a
twelve-month period, as a result of which fewer than a majority of the directors
are Incumbent Directors. "Incumbent Directors" shall mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company);

    (iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or such surviving entity's
parent) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity or such surviving
entity's parent outstanding immediately after such merger or consolidation;

    (iv) The consummation of the sale or disposition by the Company of all or
seventy-five percent (75%) or more of the Company's assets.

    (d)  Disability.  "Disability" shall mean that the Employee has been unable
to perform his Company duties as the result of his incapacity due to physical or
mental illness, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Employee or the Employee's
legal representative (such Agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least thirty (30) days' written notice by the Company of its intention to
terminate the Employee's employment. In the event that the Employee resumes the
performance of substantially all of his duties hereunder before the termination
of his employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.

    (e)  Involuntary Termination.  "Involuntary Termination" shall mean
(i) without the Employee's express written consent, the significant reduction of
the Employee's duties, authority or responsibilities, relative to the Employee's
duties, authority or responsibilities as in effect immediately prior to such
reduction, or the assignment to Employee of such reduced duties, authority or
responsibilities; (ii) without the Employee's express written consent, a
substantial reduction, without good business reasons, of the facilities and
perquisites (including office space and location) available to the Employee
immediately prior to such reduction; (iii) a reduction by the Company in the
base salary or target bonus of the Employee as in effect immediately prior to
such reduction; (iv) a material reduction by the Company in the kind or level of
employee benefits,

4

--------------------------------------------------------------------------------

including bonuses, to which the Employee was entitled immediately prior to such
reduction with the result that the Employee's overall benefits package is
significantly reduced; (v) the relocation of the Employee to a facility or a
location more than twenty-five (25) miles from the Employee's then present
location, without the Employee's express written consent; (vi) any purported
termination of the Employee by the Company that is not effected for Disability
or for Cause, or any purported termination for which the grounds relied upon are
not valid; (vii) the failure of the Company to obtain the assumption of this
Agreement by any successors contemplated in Section 7(a) below; or (viii) any
act or set of facts or circumstances that would, under California case law or
statute constitute a constructive termination of the Employee.

    (f)  Termination Date.  "Termination Date" shall mean (i) if this Agreement
is terminated by the Company for Disability, thirty (30) days after notice of
termination is given to the Employee (provided that the Employee shall not have
returned to the performance of the Employee's duties on a full-time basis during
such thirty (30)-day period), (ii) if the Employee's employment is terminated by
the Company for any other reason, the date on which a notice of termination is
given, provided that if within thirty (30) days after the Company gives the
Employee notice of termination, the Employee notifies the Company that a dispute
exists concerning the termination or the benefits due pursuant to this
Agreement, then the Termination Date shall be the date on which such dispute is
finally determined, either by mutual written agreement of the parties, or a by
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been perfected), or
(iii) if the Agreement is terminated by the Employee, the date on which the
Employee delivers the notice of termination to the Company.

    7.  Successors.  

    (a) Company's Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term "Company" shall
include any successor to the Company's business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

    (b) Employee's Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

    8.  Notice.  

    (a)  General.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

    (b)  Notice of Termination.  Any termination by the Company for Cause or by
the Employee as a result of a voluntary resignation or an Involuntary
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 8(a) of this Agreement. Such notice
shall indicate the specific termination provision in this Agreement relied upon,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and shall
specify the termination date (which shall be

5

--------------------------------------------------------------------------------

not more than thirty (30) days after the giving of such notice). The failure by
the Employee to include in the notice any fact or circumstance which contributes
to a showing of Involuntary Termination shall not waive any right of the
Employee hereunder or preclude the Employee from asserting such fact or
circumstance in enforcing his rights hereunder.

    9.  Miscellaneous Provisions.  

    (a)  No Duty to Mitigate.  The Employee shall not be required to mitigate
the amount of any payment contemplated by this Agreement, nor shall any such
payment be reduced by any earnings that the Employee may receive from any other
source.

    (b)  Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

    (c)  Whole Agreement.  This Agreement and any outstanding stock option
agreements represent the entire understanding of the parties hereto with respect
to the subject matter hereof and supersedes all prior arrangements and
understandings regarding same. Other than the agreements described in the
preceding sentence, no agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.

    (d)  Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California without regard to principles of conflicts of laws.

    (e)  Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

    (f)  Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

    (g)  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

6

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

COMPANY   INTRAWARE, INC.
 
 
By:
 
  

--------------------------------------------------------------------------------


 
 
Title:
 
  

--------------------------------------------------------------------------------


 
 
Date:
 
  

--------------------------------------------------------------------------------


EMPLOYEE
 
  

--------------------------------------------------------------------------------


 
 
Date:
 
  

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



QuickLinks


INTRAWARE, INC. CHANGE OF CONTROL SEVERANCE AGREEMENT
